Placing the concrete elevation in the street for the protection of the public who use street cars was within the authority of the city. The charter statute *Page 941 
expressly provides that the city shall be liable only for gross negligence and shall not be liable for damages caused by plaintiff's contributory negligence. Even if the evidence shows any negligence of the city, it does not show gross negligence and the evidence indicates that the plaintiff did not exercise due care, therefore, under the law liability of the city is not shown.
Rehearing denied.
WHITFIELD, BUFORD AND TERRELL, J. J., AND LONG, Circuit Judge, concur.
ELLIS, C. J., AND BROWN, J., dissent.
STRUM, J., not participating.